{¶ 13} I agree with the majority that the trial court erred when it informed Guilkey at his sentencing hearing that a "[v]iolation of [the community control sanctions] shall lead to more restrictive sanctions or longer sanctions or [a] longer prison term of seven and one-half years." The court erred because the prison term of seven and one-half years is not within the range of available prison terms. However, I find this error harmless because Brooks, supra, at ¶ 22, authorizes the trial court to impose a prison term that is less than the stated seven and one-half years.
 {¶ 14} Here, the trial court sentenced Guilkey to six years in prison. This sentence is less than the prison term of seven and one-half years and also falls within the range of available prison terms. Thus, I find that the trial court's error is harmless and would affirm the judgment of the trial court.
 {¶ 15} Therefore, for the foregoing reasons, I respectfully dissent.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED AND CAUSE REMANDED and that the Appellant recover of Appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Scioto County Common Pleas Court to carry this judgment into execution.
IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is temporarily continued for a period not to exceed sixty days upon the bail previously posted. The purpose of a continued stay is to allow Appellant to file with the Ohio Supreme Court an application for a stay during the pendency of proceedings in that court. If a stay is continued by this entry, it will terminate at the earlier of the expiration of the sixty day period, or the failure of the Appellant to file a notice of appeal with the Ohio Supreme Court in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Ohio Supreme Court. Additionally, if the Ohio Supreme Court dismisses the appeal prior to expiration of sixty days, the stay will terminate as of the date of such dismissal.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Kline, J.: Dissents with Attached Dissenting Opinion.
McFarland, J.: Concurs in Judgment and Opinion.